SECURITIES PURCHASE AGREEMENT

(Signature Page)

 

ALMAH, INC.

Pembroke House

28-32 Pembroke St Upper

Dublin 2, Ireland

 

Ladies & Gentlemen:

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1. This Securities Purchase Agreement, including the Terms and Conditions set
forth in Annex I (the “Terms and Conditions”), the Risk Factors set forth in
Annex II (the “Risk Factors”), and exhibits, which are all attached hereto and
incorporated herein by reference as if fully set forth herein (the “Agreement”),
is made as of the date set forth below between Almah, Inc., a Nevada corporation
(the “Company”), and the Investor.

 

2. The Company has authorized the sale and issuance of up to 4,000,000 Units of
the Company securities to certain Investors in a private placement (the
“Offering”). Each Unit each consists of 1 share of the Company’s common stock,
$0.001 par value (the “Shares”), and warrants in the form attached hereto as
Exhibit A (the “Warrants”) exercisable to purchase 1 share of common stock of
the Company at an exercise price of $0.75 per share, exercisable over twelve
(12) months (the “Warrant Shares”) and in accordance with the terms set forth in
the Warrants.

 

3. Pursuant to the Terms and Conditions, the Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor _____________ Units, for a purchase price of $0.50 per Unit, for
an aggregate purchase price of $___________ consisting of ___________ Shares and
___________ Warrants to purchase shares of common stock of the Company. Unless
otherwise requested by the Investor, certificates representing the Common Stock
purchased by the Investor will be registered in the Investor’s name and address
as set forth below.

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Date: __________, 2013 Investor:             By:      Print Name:     Title:    
        Address:                 Phone:     Fax:         Social Security Number
or TIN (if applicable):    

  

 

 

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

 

Investment in the Company involves a high degree of risk. Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.

 

1. Authorization and Sale of the Units. Subject to these Terms and Conditions,
the Company has authorized the sale of up to 4,000,000 units (“Units”) of the
Company at $0.50 per Unit, each consisting of 1 share of the Company’s common
stock, $0.001 par value (the “Shares”), and a warrant (the “Warrants”)
exercisable to purchase 1 share of common stock of the Company at an exercise
price of $0.75 per share, exercisable over an twelve (12) month period (the
“Warrant Shares”) and in accordance with the terms set forth in the Warrants
(the “Shares” and “Warrants,” collectively, a “Unit”). The Company reserves the
right to increase or decrease this number. All references to currency in this
Securities Purchase Agreement shall refer to the lawful currency of the United
States of America.

 

2. Agreement to Sell and Purchase the Units.

 

2.1 At the Closing (as defined in Section 3 of this Annex I), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions hereinafter set forth, the number of Units, if applicable,
set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement at the purchase price set forth thereon.

 

2.2 The Company may enter into the same form of Securities Purchase Agreement
(“Agreement”), including these Terms and Conditions, with other Investors and
expects to complete sales of subsequent Units to other Investors.

 

3. Delivery of the Shares and Warrants at Closing. The completion of the
purchase and sale of the Units (the “Closing”) shall occur at the offices of the
Company upon receipt of cleared funds and fully executed documents for the
purchase of the Units on each date set by the Company, provided that a final
closing shall occur no later than June 30, 2014 which date may be extended at
the sole discretion of the Company. Within seven (7) days after each Closing,
the Company shall deliver to the Investor one or more stock certificates
representing the number of Shares and a Warrant representing the number of
shares of common stock as set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement, each such certificate, certificates or warrant to
be registered in the name of the Investor, as set forth in Section 3 of the
Signature Page to the Securities Purchase Agreement.

 

The Company’s obligation to issue the Shares and Warrants to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the Units
being purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.

 

The Investor’s obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.

 

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:

 

4.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. The Company has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently contemplated and is registered or qualified to
do business and in good standing in each jurisdiction in which the nature of the
business conducted by it or the location of the properties owned or leased by it
requires such qualification and where the failure to be so qualified would have
a material adverse effect upon the condition (financial or otherwise), earnings,
business, properties or operations of the Company (a “Material Adverse Effect”),
and no proceeding has been instituted in any such jurisdiction, revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.

 

2

 

 

4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreement, and the Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Units. The Shares and the shares of Common Stock of the
Company issuable upon exercise of the Warrants being purchased by the Investor
hereunder will, upon issuance and payment therefore pursuant to the terms
hereof, be duly authorized, validly issued, fully-paid and nonassessable.

 

4.3 Non-Contravention. The execution and delivery of the Agreement, the issuance
and sale of the Units under the Agreement, the fulfillment of the terms of the
Agreement and the consummation of the transactions contemplated thereby will not
(A) conflict with or constitute a violation of, or default under, (i) any
material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
its properties are bound, (ii) the charter, by-laws or other organizational
documents of the Company, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
applicable to the Company or its properties, except in the case of clauses (i)
and (iii) for any such conflicts, violations or defaults which are not
reasonably likely to have a Material Adverse Effect or (B) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.

 

4.4 Capitalization. As of the date of execution of this Agreement, there are
6,030,000 shares of the Company’s common stock issued and outstanding. Except as
disclosed to the Investor or in documents (the “Exchange Act Documents”) filed
by the Company with the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), there are no
other outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company is a party or of which the Company has knowledge
and relating to the issuance or sale of any capital stock of the Company, any
such convertible or exchangeable securities or any such rights, warrants or
options.

 

4.5 Legal Proceedings. There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company is
or may be a party or of which the business or property of the Company is subject
that is not disclosed in the Exchange Act Documents.

 

4.6 No Violations. The Company is not in violation of its charter, bylaws, or
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company, which violation, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect,
or is in default (and there exists no condition which, with the passage of time
or otherwise, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other evidence of indebtedness
in any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company is a party or by which the Company is bound or
by which the properties of the Company are bound, which would be reasonably
likely to have a Material Adverse Effect.

 

3

 

 

5. Representations, Warranties and Covenants of the Investor.

 

5.1 The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act and that the Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Units, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Units; (ii) the Investor has
carefully read and fully understands the risks involved with an investment in
the Company including, without limitation, the risks identified on Annex II,
attached hereto, (iii) the Investor is acquiring the number of Units set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Units or any arrangement
or understanding with any other persons regarding the distribution of such
Units; (iv) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Units except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (v) all of the representations
made by the Investor are true, correct and complete as of the date hereof and
will be true, correct and complete as of the Closing Date; and (vi) the Investor
has, in connection with its decision to purchase the number of Units set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement, relied
only upon the Exchange Act Documents and the representations and warranties of
the Company contained herein. There are no suits, pending litigation, or claims
against the undersigned that could materially affect the net worth of the
Investor.

 

5.2 The Investor acknowledges that it has had access to the Exchange Act
Documents and has carefully reviewed the same. The Investor further acknowledges
that the Company has made available to it the opportunity to ask questions of
and receive answers from the Company’s officers and directors concerning the
terms and conditions of this Agreement and the business and financial condition
of the Company, and the Investor has received to its satisfaction, such
information about the business and financial condition of the Company and the
terms and conditions of the Agreement as it has requested. The Investor has
carefully considered the potential risks relating to the Company and a purchase
of the Units, and fully understands that the Units are speculative investments,
which involve a high degree of risk of loss of the Investor’s entire investment.
Among others, the undersigned has carefully considered each of the risks
identified under the caption “Risk Factors” in the Exchange Act Documents and
Annex II.

 

5.3 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Units, or possession or distribution of offering
materials in connection with the issuance of the Units, in any jurisdiction
outside the United States where legal action by the Company for that purpose is
required. Investor will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Units,
Shares, Warrants or Warrant Shares or has in its possession or distributes any
offering material, in all cases at its own expense.

 

5.4 The Investor hereby covenants with the Company not to make any sale of the
Units, Shares, Warrants or Warrant Shares without complying with the provisions
of this Agreement, and the Investor acknowledges that the certificates
evidencing the Shares will be imprinted with a legend that prohibits their
transfer except in accordance therewith. The overall commitment of the Investor
to investments, which are not readily marketable, is not excessive in view of
the Investor’s net worth and financial circumstances, and any purchase of the
Units will not cause such commitment to become excessive. The Investor is able
to bear the economic risk of an investment in the Units.

 

5.5 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

4

 

 

5.6 Investor will not use any of the restricted Shares or Warrant Shares
acquired pursuant to this Agreement to cover any short position in the Common
Stock of the Company if doing so would be in violation of applicable securities
laws.

 

5.7 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors, as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Units.

 

5.8 The Investor understands that the issuance of the Units to the Investor has
not been registered under the Securities Act in reliance upon one or more
specific exemptions therefrom, including Regulation D and/or Regulation S, which
exemption depends upon, among other things, the accuracy of the Investor’s
representations made in this Agreement. The Investor understands that the Units
must be held indefinitely unless subsequently registered under the Securities
Act and qualified under applicable state securities laws, or unless an exemption
from such registration and qualification requirements is otherwise available.
The Investor acknowledges that the Company has no obligation to register or
qualify the Units or underlying Shares or Warrant Shares for resale. The
Investor acknowledges that the Company will refuse to register any transfer of
Units, Shares or Warrant Shares that is not made in accordance with the
provisions of Regulation S, registered pursuant to the Securities Act or
otherwise exempt from such registration. The Investor further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares or Warrant Shares, and
requirements relating to the Company which are outside of the Investor’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Investor has been independently advised as to the applicable
holding period imposed in respect of the Shares by securities legislation in the
jurisdiction in which the undersigned resides and confirms that no
representation has been made respecting the applicable holding periods for the
Shares or Warrant Shares in such jurisdiction and it is aware of the risks and
other characteristics of the Units and of the fact that the undersigned may not
resell the Units, Shares or Warrant Shares except in accordance with applicable
securities legislation and regulatory policy.

 

5.9 A copy of the Company’s annual report on Form 10-K, its quarterly reports on
Form 10-Q, current reports on Form 8-K and information statements are available
on the SEC’s website at www.sec.gov.

 

5.10 For purposes of compliance with the Regulation S exemption for the offer
and sale of the Units (defined in this Section 5.10 to include the underlying
Shares and Warrant Shares) to non-U.S. Persons, if the Investor is not a “U.S.
Person,” as such term is defined in Rule 902(k) of Regulation S,1 the Investor
represents and warrants that the Investor is a person or entity that is outside
the United States, and further represents and warrants as follows:

 



 

 

1Regulation S provides in part as follows:

 

1. “U.S. person” means: (i) any natural person resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate of which any executor or administrator is a
U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any
agency or branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

 

2. The following are not “U.S. persons”: (i) any discretionary account or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 



5

 

 

(a) The Investor is not acting and purchasing (or proposes to purchase) the
Units on behalf of any other persons, entities or accounts and is not acquiring
the Units for the account or benefit of a U.S. Person. The Investor represents
and warrants that the Investor is not a “U.S. Person” (as defined in Rule 902(k)
under the Securities Act) and was located outside the United States at the time
any offer to buy the Units was made and at the time the buy offer was originated
by the undersigned.

 

(b) If the Investor is a legal entity, it has not been formed specifically for
the purpose of investing in the Company.

 

(c) The Investor hereby represents that he, she or it has satisfied and fully
observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Units, including (i) the
legal requirements of the Investor’s jurisdiction for the acquisition of the
Units, (ii) any foreign exchange restrictions applicable to such acquisition,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, which may be relevant to the
holding, redemption, sale, or transfer of the Units; and further, the Investor
agrees to continue to comply with such laws as long as he, she or it shall hold
the Units.

 

(d) To the knowledge of the Investor, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Units being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Units. To the knowledge of the
Investor, the Units were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(e) The Investor will offer, sell or otherwise transfer the Units, only (A)
pursuant to a registration statement that has been declared effective under the
Securities Act, (B) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company’s right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Company for the purpose of determining the availability of an exemption.

 

(f) The Investor will not engage in hedging transactions involving the Units
unless such transactions are in compliance with the Securities Act.

 

6

 

 

(g) The Investor represents and warrants that the undersigned is not a citizen
of the United States and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period). The Investor understands that the Company
may rely upon the representations and warranty of this paragraph as a basis for
an exemption from registration of the Units under the Securities Act of 1933, as
amended, and the provisions of relevant state securities laws.

 

5.11 The Investor is not a “disqualified organization.” “Disqualified
organization” means (i) the federal government of the United States; (ii) any
state or political subdivision of the United States; (iii) any foreign
government; (iv) any international organization; (v) any agency or
instrumentality of any of the organizations listed in clauses (i), (ii), (iii)
or (iv) above; (vi) any other tax exempt organization, other than a farmer’s
cooperative described in Section 521 of the Code that is exempt from both income
taxation and from taxation under the unrelated business taxable income
provisions of the Code; or (vii) any rural electrical or telephone cooperative.

 

5.12 The Investor understands, acknowledges and agrees that the Company will use
proceeds from Investor’s investment for general working capital and to advance a
portion to Arch Therapeutics, Inc., a Massachusetts corporation (“Arch”) in
connection with that certain binding letter of intent between the Company and
Arch dated April 19, 2013.

 

5.13 The Investor represents that neither it nor, to the Investor’s knowledge,
any person or entity controlling, controlled by or under common control with the
Investor, nor any person or entity having a beneficial interest in the Investor,
nor any other person or entity on whose behalf the undersigned is acting (i) is
a person or entity listed in the annex to Executive Order No. 13224 (2001)
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism); (ii) is named on the List of Specially Designated Nationals
and Blocked Persons maintained by the U.S. Office of Foreign Assets Control
(OFAC); (iii) is a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S. political figure
or an immediate family member or close associate of such figure; or (v) is
otherwise prohibited from investing in the Company pursuant to applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
or orders (categories (i) through (v) collectively, a “Prohibited Investor”).
The Investor agrees to provide the Company, promptly upon request, all
information that the Company reasonably deems necessary or appropriate to comply
with applicable U.S. anti-money laundering, antiterrorist and asset control
laws, regulations, rules and orders. The Investor consents to the disclosure to
U.S. regulators and law enforcement authorities by the Company and its
affiliates and agents of such information about the Investor as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders. If the Investor is a financial institution that is subject to the
PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the “Patriot Act”), the
Investor represents that the Investor has met all of its respective obligations
under the Patriot Act. The Investor acknowledges that if, following the
investment in the Company by the Investor, the Company reasonably believes that
the Investor is a Prohibited Investor or is otherwise engaged in suspicious
activity or refuses to provide promptly information that the Company requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require Investor to transfer the Units,
Shares, Warrants or Warrant Shares. The Investor further acknowledges that the
Investor will not have any claim against the Company or any of its affiliates or
agents for any form of damages as a result of any of the foregoing actions.

 

6. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:

 

7

 

 



(a) if to the Company, to: Almah, Inc.     Pembroke House     28-32 Pembroke St
Upper     Dublin 2, Ireland     Attn: Chief Executive Officer     Phone: (353)
871536401         (b) with a copy to: Greenberg Traurig LLP     1201 K Street,
Suite 1100     Sacramento, CA 95814     Attn: Mark C Lee     Phone: (916)
442-1111     Fax: (916) 448-1709

 

(c) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law.

 

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

12. Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of the Investor holding
Shares and Warrant Shares purchased hereunder made after the first anniversary
of the Closing Date, make publicly available such information as necessary to
permit sales pursuant to Rule 144 under the Securities Act), and it will take
such further action as the Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell Shares or Warrant
Shares purchased hereunder without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of the Investor, the
Company will deliver to such holder a written statement as to whether it has
complied with such information and requirements.

 

13. Confidential Information. The Investor represents to the Company that, at
all times during the Company’s offering of the Units, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Units
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.

  

8

 



 

Annex II

 

Risk Factors

 

The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.

 

Risks Relating to our Business and Financial Condition

 

BECAUSE OUR AUDITORS HAVE ISSUED A GOING CONCERN OPINION, THERE IS A SUBSTANTIAL
UNCERTAINTY THAT WE WILL CONTINUE OPERATIONS IN WHICH CASE YOU COULD LOSE YOUR
INVESTMENT.

 

Our auditors have issued a going concern opinion because of the Company's
recurring losses, negative working capital, stockholder's deficit and the
absence of revenue-generating operations. This means that there is substantial
doubt that we can continue as an ongoing business for the next twelve months.
The financial statements do not include any adjustments that might result from
the uncertainty about our ability to continue in business. As such we may have
to cease operations and you could lose your entire investment.

 

JOEY POWER, THE SOLE OFFICER AND DIRECTOR OF THE COMPANY, CURRENTLY DEVOTES
APPROXIMATELY 20 HOURS PER WEEK TO COMPANY MATTERS. HE DOES NOT HAVE ANY PUBLIC
COMPANY EXPERIENCE AND IS INVOLVED IN OTHER BUSINESS ACTIVITIES. THE COMPANY'S
NEEDS COULD EXCEED THE AMOUNT OF TIME OR LEVEL OF EXPERIENCE HE MAY HAVE. THIS
COULD RESULT IN HIS INABILITY TO PROPERLY MANAGE COMPANY AFFAIRS, RESULTING IN
OUR REMAINING A START-UP COMPANY WITH NO REVENUES OR PROFITS.

 

Our business plan does not provide for the hiring of any additional employees
until sales will support the expense. Until that time the responsibility of
developing the Company's business, the offering and selling of the shares
through this prospectus and fulfilling the reporting requirements of a public
company all fall upon Mr. Power. While his business experience includes
management and marketing, particularly in the automotive industry, he does not
have experience in a public company setting, including serving as a principal
accounting officer or principal financial officer. We have not formulated a plan
to resolve any possible conflict of interest with his other business activities.
In the event he is unable to fulfill any aspect of his duties to the Company we
may experience a shortfall or complete lack of sales resulting in little or no
profits and eventual closure of our business.

 

SINCE WE ARE A DEVELOPMENT STAGE COMPANY, HAVE GENERATED NO REVENUES AND LACK AN
OPERATING HISTORY, AN INVESTMENT IN THE SHARES OFFERED HEREIN IS HIGHLY RISKY
AND COULD RESULT IN A COMPLETE LOSS OF YOUR INVESTMENT IF WE ARE UNSUCCESSFUL IN
OUR BUSINESS PLANS.

 

Our Company was incorporated in September 2009; we have only recently commenced
our business operations; and we have generated no revenue. We have no operating
history upon which an evaluation of our future prospects can be made. Based upon
current plans, we expect to incur operating losses in future periods as we incur
significant expenses associated with the initial startup of our business.
Further, we cannot guarantee that we will be successful in realizing revenues or
in achieving or sustaining positive cash flow at any time in the future. Any
such failure could result in the possible closure of our business or force us to
seek additional capital through loans or additional sales of our equity
securities to continue business operations, which would dilute the value of any
shares you purchase in this offering.

 

WE CANNOT PREDICT WHEN OR IF WE WILL PRODUCE REVENUES WHICH COULD RESULT IN A
TOTAL LOSS OF YOUR INVESTMENT IF WE ARE UNSUCCESSFUL IN OUR BUSINESS PLANS.

 

We have not yet generated any revenues from operations. In order for us to
continue with our plans and open our business, we must raise capital to do so
through this offering. There can be no assurance that we will generate revenues
or that revenues will be sufficient to maintain our business. As a result, you
could lose all of your investment if you decide to purchase shares in this
offering and we are not successful in our proposed business plans.

 

9

 

 

COMMENCEMENT AND DEVELOPMENT OF OPERATIONS WILL DEPEND ON THE PUBLIC'S
ACCEPTANCE OF OUR PROPOSED ONLINE AUTOMOTIVE PARTS BUSINESS. IF THE PUBLIC
DOESN'T FIND OUR PRODUCTS DESIRABLE AND SUITABLE FOR PURCHASE AND WE CANNOT
ESTABLISH A CUSTOMER BASE, WE MAY NOT BE ABLE TO GENERATE ANY REVENUES, WHICH
WOULD RESULT IN A FAILURE OF OUR BUSINESS AND A LOSS OF ANY INVESTMENT YOU MAKE
IN OUR SHARES.

 

The ability to find and ship automotive parts that consumers find desirable and
willing to purchase is critically important to our success. We cannot be certain
that the products that we will be offering will be appealing to the public and
as a result there may not be any demand for these products and our sales could
be limited and we may never realize any revenues. In addition, there are no
assurances that if we alter or change the products we offer in the future that
the public's demand for these new products will develop and this could adversely
affect our business and any possible revenues.

 

IF DEMAND FOR THE PRODUCTS WE PLAN TO OFFER SLOWS, THEN OUR BUSINESS WOULD BE
MATERIALLY AFFECTED.

 

Demand for products which we intend to sell depends on many factors, including:

 

·the number of vehicles in current service, including those that are seven years
old and older. These vehicles are generally no longer under the original vehicle
manufacturers' warranties and tend to need more maintenance and repair than
newer vehicles.



·rising energy prices. Increases in energy prices may cause our customers to
defer purchases of certain of our products as they are required to use a higher
percentage of their income to pay for

·the economy. In periods of rapidly declining economic conditions, customers may
defer vehicle maintenance or repair. Additionally, such conditions may affect
our customers' ability to obtain credit. During periods of expansionary economic
conditions, more customers may pay others to repair and maintain their cars
instead of working on their own vehicles or they may purchase new vehicles.

·the weather. Mild weather conditions may lower the failure rates of automotive
parts, while wet conditions may cause our customers to defer maintenance and
repair on their vehicles. Extremely hot or cold conditions may enhance demand
for our products due to increased failure rates of our customers' automotive
parts.

·technological advances. Advances in automotive technology and parts design
could result in cars needing maintenance less frequently and parts lasting
longer.

 

For the long term, demand for the products we plan to offer may be affected by:

 

·the number of miles vehicles are driven annually. Higher vehicle mileage
increases the need for maintenance and repair. Mileage levels may be affected by
gas prices, the economy and other factors.

·the quality of the vehicles manufactured by the original vehicle manufacturers
and the length of the warranties or maintenance offered on new vehicles; and

·restrictions on access to diagnostic tools and repair information imposed by
the original vehicle manufacturers or by governmental regulation.

 

All of these factors could result in immediate and longer term declines in the
demand for the products we plan to offer, which could adversely affect our
sales, cash flows and overall financial condition.

 

THE LOSS OF THE SERVICES OF JOEY POWER COULD SEVERELY IMPACT OUR BUSINESS
OPERATIONS AND FUTURE DEVELOPMENT, WHICH COULD RESULT IN A LOSS OF REVENUES AND
YOUR ABILITY TO EVER SELL ANY SHARES YOU PURCHASE IN THIS OFFERING.

 

10

 

 

Our performance is substantially dependent upon the professional expertise of
our President, Joey Power. Mr. Power has extensive expertise in the automotive
industry and we are dependent on his abilities to develop our business. If he
were unable to perform his duties, this could have an adverse effect on our
business operations, financial condition and operating results if we are unable
to replace him with another individual qualified to develop and market our
business. The loss of his services could result in a loss of revenues, which
could result in a reduction of the value of any shares you purchase in this
offering.

 

THE AUTOMOTIVE PARTS INDUSTRY IS HIGHLY COMPETITIVE.

 

We expect to compete against a number of large well-established companies with
greater name recognition, a more comprehensive offering of products, and with
substantially larger resources than ours; including financial and marketing. In
addition to these large competitors there are numerous smaller operations that
have developed and are marketing automotive products. There can be no assurance
that we can compete successfully in this complex and changing market. If we
cannot successfully compete in this highly competitive industry, we may never be
able to generate revenues or become profitable. As a result, you may never be
able to liquidate or sell any shares you purchase in this offering.

 

WE MAY NOT BE ABLE TO SUCCESSFULLY IMPLEMENT OUR BUSINESS STRATEGY, WHICH COULD
ADVERSELY AFFECT OUR BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS AND
CASH FLOWS.

 

Successful implementation of our business strategy depends on factors specific
to the retail automotive parts industry and numerous other factors that may be
beyond our control. Adverse changes in the following factors could undermine our
business strategy and have a material adverse affect on our business, financial
condition, results of operations and cash flow:

 

·The competive environment in the automotive aftermarket parts and accessories
retail sector that may force us to reduce prices below our desired pricing level
or increase promotional spending;

·Our ability to anticipate changes in consumer preferences and to meet
customers' needs for automotive products (particularly parts availability) in a
timely manner; and

·Our ability to establish, maintain and eventually grow market share.

 

For parts that are manufactured globally, geopolitical changes, changes in trade
regulations, currency fluctuations, shipping-related issues, natural disasters,
pandemics and other factors beyond our control may increase the cost of items we
purchase, create shortages or render product delivery difficult which could have
a material adverse effect on our sales and profitability.

 

THERE ARE NO SUBSTANTIAL BARRIERS TO ENTRY INTO THE INDUSTRY AND BECAUSE WE DO
NOT CURRENTLY HAVE ANY COPYRIGHT PROTECTION FOR THE PRODUCTS WE INTEND TO SELL,
THERE IS NO GUARANTEE SOMEONE ELSE WILL NOT DUPLICATE OUR IDEAS AND BRING THEM
TO MARKET BEFORE WE DO, WHICH COULD SEVERELY LIMIT OUR PROPOSED SALES AND
REVENUES.

 

Since we have no copyright protection, unauthorized persons may attempt to copy
aspects of our business, including our web site design or functionality,
products or marketing materials. Any encroachment upon our corporate
information, including the unauthorized use of our brand name, the use of a
similar name by a competing company or a lawsuit initiated against us for
infringement upon another company's proprietary information or improper use of
their copyright, may affect our ability to create brand name recognition, cause
customer confusion and/or have a detrimental effect on our business. Litigation
or proceedings before the U.S. or International Patent and Trademark Offices may
be necessary in the future to enforce our intellectual property rights, to
protect our trade secrets and domain name and/or to determine the validity and
scope of the proprietary rights of others. Any such infringement, litigation or
adverse proceeding could result in substantial costs and diversion of resources
and could seriously harm our business operations and/or results of operations.

 

AS WE WILL INTEND TO BE CONDUCTING INTERNATIONAL BUSINESS TRANSACTIONS, WE WILL
BE EXPOSED TO LOCAL BUSINESS RISKS IN DIFFERENT COUNTRIES, WHICH COULD HAVE A
MATERIAL ADVERSE EFFECT ON OUR FINANCIAL CONDITION OR RESULTS OF OPERATIONS.

 

11

 

 

We intend to sell our products internationally, and we expect to have customers
located in several countries. Our international operations will be subject to
risks inherent in doing business in foreign countries, including, but no
necessarily limited to:

 

·new and different legal and regulatory requirements in local jurisdictions;

·potentially adverse tax consequences, including imposition or increase of taxes
on transactions or withholding and other taxes on remittances and other payments
by subsidiaries;

·risk of nationalization of private enterprises by foreign governments;

·legal restrictions on doing business in or with certain nations, certain
parties and/or certain products; and

·local economic, political and social conditions, including the possibility of
hyperinflationary conditions and political instability.

 

We may not be successful in developing and implementing policies and strategies
to address the foregoing factors in a timely and effective manner in the
locations where we will do business. Consequently, the occurrence of one or more
of the foregoing factors could have a material adverse effect on our operations
and upon our financial condition and results of operations.

 

Since our services will be available over the Internet in foreign countries and
we will have customers residing in foreign countries, foreign jurisdictions
mayrequire us to qualify to do business in their country. We will be required to
comply with certain laws and regulations of each country in which we conduct
business, including laws and regulations currently in place or which may be
enacted related to Internet services available to the residents of each country
from online sites located elsewhere.

 

OUR OPERATIONS IN DEVELOPING MARKETS COULD EXPOSE US TO POLITICAL, ECONOMIC AND
REGULATORY RISKS THAT ARE GREATER THAN THOSE WE MAY FACE IN ESTABLISHED MARKETS.
FURTHER, OUR INTERNATIONAL OPERATIONS MAY REQUIRE US TO COMPLY WITH ADDITIONAL
UNITED STATES AND INTERNATIONAL REGULATIONS.

 

For example, we must comply with the Foreign Corrupt Practices Act, or "FCPA,"
which prohibits companies or their agents and employees from providing anything
of value to a foreign official or agent thereof for the purposes of influencing
any act or decision of these individuals in their official capacity to help
obtain or retain business, direct business to any person or corporate entity or
obtain any unfair advantage. We may operate in some nations that have

experienced significant levels of governmental corruption. Our employees, agents
and contractors, including companies to which we outsource business operations,
may take actions in violation of our policies and legal requirements. Such
violations, even if prohibited by our policies and procedures, could have an
adverse effect on our business and reputation. Any failure by us to ensure that
our employees and agents comply with the FCPA and applicable laws and
regulations in foreign jurisdictions could result in substantial civil and
criminal penalties or restrictions on our ability to conduct business in certain
foreign jurisdictions, and our results of operations and financial condition
could be materially and adversely affected.

 

In addition, our ability to attract and retain customers may be adversely
affected if the reputations of the online automotive parts sales industry as a
whole or particular online sites are damaged. The perception of
untrustworthiness within our industry or of online sites could materially
adversely affect our ability to attract and retain customers.

 

FAILURE OF THIRD-PARTY SYSTEMS OR THIRD-PARTY SERVICE AND SOFTWARE PROVIDERS
UPON WHICH WE RELY COULD ADVERSELY AFFECT OUR BUSINESS.

 

We will rely on certain third-party computer systems or third-party service and
software providers, including data centers, technology platforms, back-office
systems, Internet service providers and communications facilities. Any
interruption in these third-party services, or deterioration in their
performance or quality, could adversely affect our business. If our arrangement
with any third party is terminated, we may not be able to find alternative
systems or service providers on a timely basis or on commercially reasonable
terms. This could have a material adverse effect on our business, financial
condition, results of operations and cash flows.

 

12

 

 

We host our platform and serve all of our customers from our network servers,
which will be located at various data center facilities. Problems faced by our
data center locations or with the telecommunications network providers with whom
we may contract could adversely affect the experience of our customers. If our
data centers are unable to keep up with our growing needs for capacity or close
without adequate notice, this could have an adverse effect on our business. Any
changes in third-party service levels at our data centers or any errors,
defects, disruptions, or other performance problems with our services could harm
our reputation and adversely affect the performance of our platform.
Interruptions in our services might reduce our sales revenues, subject us to
potential liability and thereby adversely affect our business, financial
condition, results of operations and cash flows.

 

A DISRUPTION IN ONLINE SERVICE WOULD CEASE OR SUSPEND SERVICE.

 

We cannot guarantee that our website will operate without interruption or error.
We are bound only by a best efforts obligation as regards the operation and
continuity of service. Although we are not be liable for the alteration or
fraudulent access to data and/or accidental transmission through viruses or
other harmful conduct in connection with the use of our website, disruption of
our online service would adversely affect our business, financial conditions,
results of operations and cash flows.

 

DETERIORATION IN GENERAL MACRO-ECONOMIC CONDITIONS, INCLUDING UNEMPLOYMENT,
INFLATION OR DEFLATION, CONSUMER DEBT LEVELS, HIGH FUEL AND ENERGY COSTS,
UNCERTAIN CREDIT MARKETS OR OTHER RECESSIONARY TYPE CONDITIONS COULD HAVE A
NEGATIVE IMPACT ON OUR BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS AND
CASH FLOWS.

 

Deterioration in general macro-economic conditions would impact us through (i)
potential adverse effects from deteriorating and uncertain credit markets (ii)
the negative impact on our supplier and customers and (iii) an increase in
operating costs from higher energy prices.

 

IMPACT OF CREDIT MARKET UNCERTAINTY.

 

Significant deterioration in the financial condition of large financial
institutions in recent years resulted in a severe loss of liquidity and
available credit in global credit markets and in more stringent borrowing terms.
Accordingly, we may be limited in our ability to borrow funds to finance our
operations. An inability to obtain sufficient financing at cost-effective rates
could have a materially adverse effect on our planned business operations and
financial condition.

 

IMPACT ON OUR SUPPLIER.

 

Our business depends on maintaining a favorable relationship with our supplier
and on our supplier's ability and/or willingness to sell products to us at
favorable prices and terms. Many factors outside of our control may harm this
relationship and the ability or willingness of our supplier to sell us products
on favorable terms. One such factor is a general decline in the economy and
economic conditions and prolonged recessionary conditions. These events could
negatively affect our supplier's operations and make it difficult for it to
obtain the credit lines or loans necessary to finance their operations in the
short-term or long-term and meet our product requirements. Financial or
operational difficulties that our supplier may face could also increase the cost
of the products we purchase from it or our ability to source product from it. In
addition, the trend towards consolidation among automotive parts suppliers as
well as the off-shoring of manufacturing capacity to foreign countries may
disrupt or end our relationship with our supplier and could lead to less
competition and result in higher prices. We could also be negatively impacted if
our supplier experiences bankruptcy, work stoppages, labor strikes or other
interruptions to or difficulties in the manufacture or supply of the products we
purchase from it.

 

IMPACT ON OUR CUSTOMERS

 

Deterioration in macro-economic conditions may have a negative impact on our
customers' financial resources and disposable income. This impact could reduce
their willingness or ability to pay for accessories, maintenance or repair of
their vehicles, which results in lower sales at our site. Higher fuel costs may
also reduce the overall number of miles driven by our customers resulting in
fewer parts failures and elective maintenance required to be completed.

 

13

 

 

IMPACT ON OPERATING EXPENSES.

 

Rising energy prices could directly impact our operating costs, including our
utility and product costs.

 

IF WE CANNOT OBTAIN ENOUGH PRODUCTS TO SATISFY CUSTOMER DEMAND, OUR ABILITY TO
EXECUTE OUR BUSINESS PLAN WILL BE ADVERSELY AFFECTED.

 

Our customers' needs will often require the fulfillment of orders within short
periods. As a result, a sudden increase in demand from our customers without a
correlative increase in the level of products we are able to obtain from our\
supplier might prevent us from timely satisfying our customers' demand for
products. Because our customers' demand will persist regardless of our ability
to meet that demand, our inability to deliver a sufficient quantity of products
to satisfy our customers' needs may lead those customers to obtain product
elsewhere, which could adversely affect our business, financial condition,
results of operations, cash flows and prospects.

 

OUR BUSINESS IS CURRENTLY RELIANT ON TWO SUPPLIERS. IF OUR SUPPLIERS DO NOT MEET
OUR REQUIREMENTS, OUR ABILITY TO SUPPLY PRODUCTS TO OUR CUSTOMERS WILL BE
MATERIALLY IMPAIRED.

 

We currently rely on two suppliers from which we intend to obtain products.
Until we are able to contract with other suppliers, our business will be
entirely dependent upon the relationships with these two suppliers. There can be
no assurance that we will be able to sustain a relationship with our suppliers
or that our suppliers will be able to meet our needs in a satisfactory and
timely manner, or that we can obtain substitute or additional suppliers, when
and if needed. Our reliance on a limited number of suppliers involves a number
of additional risks, including the absence of guaranteed capacity and reduced
control over the distribution process, quality assurance, delivery schedules,
production yields and costs, and early termination of, or failure to renew,
contractual arrangements. A significant price increase, an interruption in
supply from our suppliers, or the inability to obtain additional suppliers, when
and if needed, could have a material adverse effect on our business, results of
operations and financial condition.

 

OUR BUSINESS IS SUBJECT TO RISKS OF TERRORIST ACTS, ACTS OF WAR, POLITICAL
UNREST, PUBLIC HEALTH CONCERNS, LABOR DISPUTES AND NATURAL DISASTERS.

 

Terrorist acts, acts of war, political unrest, public health concerns, labor
disputes or national disasters may disrupt our operations, as well as those of
our customers. These types of acts have created, and continue to create,
economic and political uncertainties and have contributed to global economic
instability. Future terrorist activities, military or security operations, or
natural disasters could weaken the domestic and global economies and create
additional uncertainties, thus forcing our customers to reduce their capital
spending, or cancel or delay already planned construction projects, which could
have a material adverse impact on our business, operating results and financial
condition, including loss of sales or customers.

 

THE EXPECTED RESULTS FROM OUR PREVIOUSLY DISCLOSED POTENTIAL MERGER WITH ARCH
THERAPEUTICS, INC. MAY VARY SIGNIFICANTLY FROM OUR EXPECTATIONS, AND WE CAN
PROVIDE NO ASSURANCE THAT SUCH POTENTIAL MERGER WILL BE COMPLETED.

 

The expected results from our potential merger with Arch Therapeutics, Inc., a
Massachusetts corporation (“Arch”), might vary materially from those anticipated
and disclosed by us, and we can provide no assurance that such potential merger
will be completed. These expectations are inherently subject to uncertainties
and contingencies. These assumptions may be impacted by factors that are beyond
our control including the business of Arch, the U.S. economy, our ability to
obtain financing to complete the merger with Arch, and Arch board of directors
and stockholders approval of the potential merger. Any one of these factors may
result in our failure to complete the potential merger and such failure to
complete the potential merger may have significant adverse consequences on our
ability to operate and survive as a viable entity.

  

14

 

 

THE POTENTIAL MERGER WITH ARCH IF COMPLETED COULD BE DIFFICULT TO INTEGRATE,
DISRUPT BUSINESS, DILUTE STOCKHOLDER VALUE AND HARM OPERATING RESULTS OF THE
COMBINED ENTITY.

 

Our experience in acquiring businesses is limited. The potential merger with
Arch, if completed, involves numerous risks, including the following:

 

·problems integrating the purchased operations, services, personnel or
technologies;

 

·unanticipated costs associated with the acquisition;

 

·diversion of management’s attention from the core businesses;

 

·adverse effects on existing business relationships with suppliers and customers
of purchased organizations;

 

·potential loss of key employees and customers of purchased organizations; and

 

·risk of impairment charges related to potential write-downs of acquired assets.

 

These factors and potential unforseeable costs may result in disruption to the
business of the combined entity and any such disruption could have a significant
negative impact on the combined entity’s assets, revenue, expenses and stock
price.

  

Risks Relating to our Securities and our Status as a Public Company

 

OUR DIRECTOR WILL CONTINUE TO EXERCISE SIGNIFICANT CONTROL OVER OUR OPERATIONS,
WHICH MEANS AS A MINORITY STOCKHOLDER, YOU WOULD HAVE NO CONTROL OVER CERTAIN
MATTERS REQUIRING STOCKHOLDER APPROVAL THAT COULD AFFECT YOUR ABILITY TO EVER
RESELL ANY SHARES YOU PURCHASE IN THIS OFFERING.

 

Our executive officer and director owns 67% of our common stock. He has a
significant influence in determining the outcome of all corporate transactions,
including the election of directors, approval of significant corporate
transactions, changes in control of the Company or other matters that could
affect your ability to ever resell your shares. His interests may differ from
the interests of the other stockholders and thus result in corporate decisions
that are disadvantageous to other stockholders. 

 

THE RELATIVE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM MAY PUT US
AT A COMPETITIVE DISADVANTAGE.

 

Our management team lacks public company experience and is generally unfamiliar
with the requirements of the United States securities laws and U.S. Generally
Accepted Accounting Principles, which could impair our ability to comply with
legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of
2002. The individuals who now constitute our senior management team have never
had responsibility for managing a publicly traded company. Such responsibilities
include complying with federal securities laws and making required disclosures
on a timely basis. Our senior management may not be able to implement programs
and policies in an effective and timely manner that adequately responds to such
increased legal, regulatory compliance and reporting requirements. Our failure
to comply with all applicable requirements could lead to the imposition of fines
and penalties and distract our management from attending to the growth of our
business.

 

SHARES OF OUR COMMON STOCK THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, REGARDLESS OF WHETHER SUCH SHARES ARE RESTRICTED OR
UNRESTRICTED, ARE SUBJECT TO RESALE RESTRICTIONS IMPOSED BY RULE 144, INCLUDING
THOSE SET FORTH IN RULE 144(I) WHICH APPLY TO A “SHELL COMPANY.” IN ADDITION,
ANY SHARES OF OUR COMMON STOCK THAT ARE HELD BY AFFILIATES, INCLUDING ANY
RECEIVED IN A REGISTERED OFFERING, WILL BE SUBJECT TO THE RESALE RESTRICTIONS OF
RULE 144(I).

 

15

 

 

Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a
“shell company” is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, we may be deemed a “shell company” pursuant to
Rule 144 prior to the potential merger, and as such, sales of our securities
pursuant to Rule 144 are not able to be made until a period of at least twelve
months has elapsed from the date on which our Current Report on Form 8-K is
filed with the SEC reflecting our status as a non-“shell company.” Therefore,
any restricted securities we sell in the future or issue to consultants or
employees, in consideration for services rendered or for any other purpose will
have no liquidity until and unless such securities are registered with the SEC
and/or until a year after the date of the filing of our Current Report on Form
8-K and we have otherwise complied with the other requirements of Rule 144.  As
a result, it may be harder for us to fund our operations and pay our employees
and consultants with our securities instead of cash. Furthermore, it will be
harder for us to raise funding through the sale of debt or equity securities
unless we agree to register such securities with the SEC, which could cause us
to expend additional resources in the future. Our previous status as a “shell
company” could prevent us from raising additional funds, engaging employees and
consultants, and using our securities to pay for any acquisitions (although none
are currently planned), which could cause the value of our securities, if any,
to decline in value or become worthless. Lastly, any shares held by affiliates,
including shares received in any registered offering, will be subject to the
resale restrictions of Rule 144(i).

 

IF WE LOSE OUR KEY MANAGEMENT PERSONNEL, WE MAY NOT BE ABLE TO SUCCESSFULLY
MANAGE OUR BUSINESS OR ACHIEVE OUR OBJECTIVES, AND SUCH LOSS COULD ADVERSELY
AFFECT OUR BUSINESS, FUTURE OPERATIONS AND FINANCIAL CONDITION.

 

Our future success depends in large part upon the leadership and performance of
our executive management team and key consultants. If we lose the services of
one or more of our executive officers or key consultants, or if one or more of
them decides to join a competitor or otherwise compete directly or indirectly
with us, we may not be able to successfully manage our business or achieve our
business objectives. We do not have “Key-Man” life insurance policies on our key
executives. If we lose the services of any of our key consultants, we may not be
able to replace them with similarly qualified personnel, which could harm our
business. The loss of our key executives or our inability to attract and retain
additional highly skilled employees may adversely affect our business, future
operations, and financial condition.

 

THE ELIMINATION OF MONETARY LIABILITY AGAINST OUR DIRECTORS, OFFICERS AND
EMPLOYEES UNDER NEVADA LAW AND THE EXISTENCE OF INDEMNIFICATION RIGHTS TO OUR
DIRECTORS, OFFICERS AND EMPLOYEES MAY RESULT IN SUBSTANTIAL EXPENDITURES BY OUR
COMPANY AND MAY DISCOURAGE LAWSUITS AGAINST OUR DIRECTORS, OFFICERS AND
EMPLOYEES.

 

Our Articles of Incorporation contain a provision permitting us to eliminate the
personal liability of our directors to our company and shareholders for damages
for breach of fiduciary duty as a director or officer to the extent provided by
Nevada law.  The foregoing indemnification obligations could result in the
Company incurring substantial expenditures to cover the cost of settlement or
damage awards against directors and officers, which we may be unable to
recoup.  These provisions and resultant costs may also discourage our company
from bringing a lawsuit against directors and officers for breaches of their
fiduciary duties, and may similarly discourage the filing of derivative
litigation by our shareholders against our directors and officers even though
such actions, if successful, might otherwise benefit our company and
shareholders.

 

OUR STOCK IS CATEGORIZED AS A PENNY STOCK.  TRADING OF OUR STOCK MAY BE
RESTRICTED BY THE SEC’S PENNY STOCK REGULATIONS WHICH MAY LIMIT A SHAREHOLDER’S
ABILITY TO BUY AND SELL OUR STOCK.

 

Our stock is categorized as a penny stock.  The SEC has adopted Rule 15g-9 which
generally defines “penny stock” to be any equity security that has a market
price (as defined) less than US$ 5.00 per share or an exercise price of less
than US$ 5.00 per share, subject to certain exceptions.  Our securities are
covered by the penny stock rules, which impose additional sales practice
requirements on broker-dealers who sell to persons other than established
customers and accredited investors.  The penny stock rules require a
broker-dealer, prior to a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document in a form prepared
by the SEC which provides information about penny stocks and the nature and
level of risks in the penny stock market.  The broker-dealer also must provide
the customer with current bid and offer quotations for the penny stock, the
compensation of the broker-dealer and its salesperson in the transaction and
monthly account statements showing the market value of each penny stock held in
the customer’s account.  The bid and offer quotations, and the broker-dealer and
salesperson compensation information, must be given to the customer orally or in
writing prior to effecting the transaction and must be given to the customer in
writing before or with the customer’s confirmation.  In addition, the penny
stock rules require that prior to a transaction in a penny stock not otherwise
exempt from these rules, the broker-dealer must make a special written
determination that the penny stock is a suitable investment for the purchaser
and receive the purchaser’s written agreement to the transaction.  These
disclosure requirements may have the effect of reducing the level of trading
activity in the secondary market for the stock that is subject to these penny
stock rules.  Consequently, these penny stock rules may affect the ability of
broker-dealers to trade our securities.  We believe that the penny stock rules
discourage investor interest in and limit the marketability of our common stock.

 

16

 

 

FINRA SALES PRACTICE REQUIREMENTS MAY ALSO LIMIT A SHAREHOLDER’S ABILITY TO BUY
AND SELL OUR STOCK.

 

In addition to the “penny stock” rules described above, FINRA has adopted rules
that require that in recommending an investment to a customer, a broker-dealer
must have reasonable grounds for believing that the investment is suitable for
that customer.  Prior to recommending speculative low priced securities to their
non-institutional customers, broker-dealers must make reasonable efforts to
obtain information about the customer’s financial status, tax status, investment
objectives and other information.  Under interpretations of these rules, FINRA
believes that there is a high probability that speculative low priced securities
will not be suitable for at least some customers.  The FINRA requirements make
it more difficult for broker-dealers to recommend that their customers buy our
common stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.

 

TO DATE, WE HAVE NOT PAID ANY CASH DIVIDENDS AND NO CASH DIVIDENDS WILL BE PAID
IN THE FORESEEABLE FUTURE.

 

We do not anticipate paying cash dividends on our common stock in the
foreseeable future and we may not have sufficient funds legally available to pay
dividends.  Even if the funds are legally available for distribution, we may
nevertheless decide not to pay any dividends.  We presently intend to retain all
earnings for our operations.

 

OUR COMMON STOCK IS NOT LISTED ON ANY STOCK EXCHANGE AND THERE IS NO ESTABLISHED
MARKET FOR SHARES OF OUR COMMON STOCK.  EVEN IF A MARKET FOR OUR COMMON STOCK
DEVELOPS, OUR COMMON STOCK COULD BE SUBJECT TO WIDE FLUCTUATIONS.

 

Our common stock is not listed on any stock exchange.  Although our common stock
is quoted on the OTCBB, there is no established public market for shares of our
common stock, and no trades of our common stock have taken place on the
OTCBB.  Even if the shares of our common stock may in the future trade on the
OTCBB, the liquidity and price of our common stock is expected to be more
limited than if such securities were quoted or listed on a national
exchange.  No assurances can be given that an active public trading market for
our common stock will develop or be sustained.  If trading of our securities
commences on the OTCBB, the trading volume we will develop may be limited by the
fact that many major institutional investment funds, including mutual funds, as
well as individual investors follow a policy of not investing in bulletin board
stocks and certain major brokerage firms restrict their brokers from
recommending bulletin board stocks because they are considered speculative,
volatile and thinly traded. Lack of liquidity will limit the price at which
stockholders may be able to sell our common stock.

 

Even if our common stock will in the future trade on the OTCBB, the price of
such common stock could be subject to wide fluctuations, in response to
quarterly variations in our operating results, announcements by us or others,
developments affecting us, and other events or factors. In addition, the stock
market has experienced extreme price and volume fluctuations in recent years.
These fluctuations have had a substantial effect on the market prices for many
companies, often unrelated to the operating performance of such companies, and
may adversely affect the market prices of the securities.  Such risks could have
an adverse affect on the stock’s future liquidity.

 



17

 

 

IF WE ISSUE ADDITIONAL SHARES IN THE FUTURE, IT WILL RESULT IN THE DILUTION OF
OUR EXISTING SHAREHOLDERS.

 

Our articles of incorporation authorize the issuance of up to 75,000,000 shares
of common stock with a par value of $0.001 per share. Our Board of Directors may
choose to issue some or all of such shares to acquire one or more companies or
properties and to fund our overhead and general operating requirements. The
issuance of any such shares may reduce the book value per share and may
contribute to a reduction in the market price of the outstanding shares of our
common stock. If we issue any such additional shares, such issuance will reduce
the proportionate ownership and voting power of all current shareholders.
Further, such issuance may result in a change of control of our corporation.

 

WE MAY NOT QUALIFY TO MEET LISTING STANDARDS TO LIST OUR STOCK ON AN EXCHANGE.

 

The SEC approved listing standards for companies using reverse acquisitions to
list on an exchange may limit our ability to become listed on an exchange.  We
would be considered a reverse acquisition company (i.e., an operating company
that becomes an Exchange Act reporting company by combining with a shell
Exchange Act reporting company) that cannot apply to list on NYSE, NYSE Amex or
Nasdaq until our stock has traded for at least one year on the U.S. OTC market,
a regulated foreign exchange or another U.S. national securities market
following the filing with the SEC or other regulatory authority of all required
information about the potential merger, including audited financial
statements.  We would be required to maintain a minimum $4 share price ($2 or $3
for Amex) for at least thirty (30) of the sixty (60) trading days before our
application and the exchange’s decision to list.  We would be required to have
timely filed all required reports with the SEC (or other regulatory authority),
including at least one annual report with audited financials for a full fiscal
year commencing after filing of the above information.  Although there is an
exception for a firm underwritten IPO with proceeds of at least $40 million, we
do not anticipate being in a position to conduct an IPO in the foreseeable
future.  To the extent that we cannot qualify for a listing on an exchange, our
ability to raise capital will be diminished.

 

WE HAVE NOT RETAINED INDEPENDENT PROFESSIONALS FOR INVESTORS.

 

We have not retained any independent professionals to review or comment on the
offering or otherwise protect the interests of the Investors hereunder. Although
the Company has retained its own counsel, such firm has not made any independent
examination of any factual matters represented by management herein, and
purchasers of the securities offered hereby should not rely on such firm so
retained with respect to any matters herein described. Potential investors are
encouraged to review all applicable documents with their advisors and conduct
such due diligence regarding their potential investment in the Company as they
deep appropriate.

 

FILING REQUIREMENTS APPLICABLE TO CERTAIN INVESTORS.

 

Investors that acquire five percent (5%) or more of the our common stock may be
required to file reports with the SEC disclosing such investor’s beneficial
share ownership of our common stock. To the extent such requirements apply to an
investor, such investor will also be required to file certain reports with the
SEC reflecting any material changes of beneficial ownership. We will not file
any such reports on behalf of any investor.

 

THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE UNITS OFFERED HEREIN. POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE UNITS.

 



18

 